Title: Abigail Adams to John Adams, 25 April 1796
From: Adams, Abigail
To: Adams, John


          
            Quincy April 25 1796
          
          And why should I feel so anxious, so heavy at My Heart, and So depressed in My spirits? I cannot help it, aya, theres the Rub. if I could help the matter, seeing the subject in the light in which I view it, I would instantly comply, and vote the necessary measures for preserving the Plighted Faith, the honour reputation and the Peace of My Country. these were my Sleepless reflections, as I lay ruminating upon the contents of your Letters of the 9th and 13th. I wanted to write the next Day, but I could not take my pen. I could not Sit Down with a mind at ease. my reflections were painfull, and my anticipations gloomy. whilst I was in this state of mind mr Gardner arrived, and brought me Letters from our Dear son in England News papers and pamphlets. the pleasure of hearing directly from him, and seeing his particular Friend revived my spirits, and gave

me a temporary relief. the latest date is the 20 & 28 Febry. I have papers to the 11th of March. his Letters acknowledge the receipt of Letters by Scott. he writs but little politicks. he says every thing in England is very quiet, tho the Scarcity of Bread was constantly increasing, and that the Winter had been mild beyond all example, that mr Randolph vindication had been publishd there. he observes “Among the thousand proofs that I meet with every Day, of the influence that party spirit has upon the Moral Sense, I have considerd it as one of the strongest, that there are Americans, who avow themselves of opinion that his conduct amounted only to an indiscretion, and that he has been harshly treated. Whilst I am writing he adds I receive the Boston Centinels to the 27th of Jan’ry. the speach of the G——r at the opening of the Sessions is almost as strange to me, as Randolphs vindication. indeed the Massachusetts have great respect for persons or they would hardly suffer a Man, depreciated to the delivery of such a speach, to appear in the face of the World as their chief Magistrate”
          He had been unwell, and found it necessary to take a journey, which he Did in company with his Friends Craffts & Gardner to Cambridge. the excursion was an agreable one and was of Service to him. Thomas too, had been visited in Jan’ry with his Rhumatick complaint, but was better. He Says that [“]his last Letters from America, after the meeting of congress gave him a more pleasing aspect of the State of our affairs and encouraged him to hope that our Peace would be yet preserved, and that comprehended in itself the enjoyment of almost every blessing that a Nation could possess.”
          I fear his and our hopes will be frustrated. last Evening I received yours of the 16 & 19th there is not much more encouragement in them, than in the former but the sensation is spreading far and wide; the allarm for the peace of the Country strikes forceably. you will see by the papers the Votes & resolves of Salem. the petition in Boston was yesterday fill’d by 15 hundred Subscriber, and opend only the Day before the Clergy as a Body are uniting in a similar petition; there is an attempt at calling a Town meeting, by the old Jacobin party as yet they have not succeeded. Commerce is obstructed Merchants are discharging their Sailors, underwriters refusing to insure the Mechanicks ask what does this mean? in an other fortnight the Damage will be more Severely felt, as the stagnation increases
          Whilst the publick is thus threatned I can say nothing to induce

you to quit your ground, otherways I should wish you at home, and press for your return. the Season is uncommonly dry, more so than even the spring before the last. the Earth is like powder. our people yesterday finishd the sowing & Rooling the Hill. they next go to the potato ground Cleopatra has been turnd into the Green behind the Barn for this fortnight & has not had any Grain for some time. the Clover looks well. I have purchased six Tons of English Hay 4 for my Horses and one for Burrels Barn, and one for the other place one more I must have here. I was fortunate to get it as I did the price has risen to six & Seven pounds in a few Days—oweing to the prospect of a Drougth. What can not be remedy’d must be endured, but I am put to much of this expence, merely for want of useing the poorer Hay. in its proper season surely we had more English Hay by many Tons last year than we ever had before. I hope the present year we shall not Labour to such disadvantage as the last. to have to purchase a hundred and 20 Dollors worth of English Hay, is too, too bad— adieu adieu hopeing to hear more agreable intelligence I am most affectionatly / Your
          
            A Adams
          
        